The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 5, 2014

                                        No. 04-14-00051-CR

                                    Taylor Rae ROSENBUSCH,
                                             Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR11074
                              Honorable Dick Alcala, Judge Presiding


                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

       On January 24, 2014, and January 27, 2014, court reporters Cheryl Lyren and Bob L.
Hogan, respectively, filed notifications of late reporter’s records. On February 5, 2014, we
dismissed this appeal. The reporter’s requests are MOOT.

           It is so ORDERED on the 5th day of February, 2014.
                                                                  PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court